Stolz, Judge.
This is an appeal from the conviction of defendants Revere and Spence for theft by taking.
1. The defendants enumerate as error the denial of the right to twenty peremptory challenges to prospective jurors. The record discloses that the trial court judge granted the defendants twenty strikes and offered to grant them an additional five strikes apiece. Code Ann. § 27-2101 provides in part: "When two or more defendants are tried jointly for a crime or offense said defendants shall be entitled to the same number of strikes as a single defendant if tried separately.” Thus, the defendants were entitled to twenty, not forty, strikes. This enumeration of error is without merit.
2. The evidence was sufficient to support the verdict.
3. The remaining enumerations of error are without merit.

Judgment affirmed.


Deen, P. J., concurs. Evans, J., concurs specially.